DETAILED ACTION
RE: Heiss et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s election without traverse of Group I (claims 1-14) and species of (i) dexamethasone, (ii) lymphoma, (iii) CD3 and (iv) CD19 in the reply filed on 6/27/2022 is acknowledged.
3.	Claims 1-20 are pending. Claims 10, 13 and 15-20 have been withdrawn from further consideration as being drawn to non-elected inventions/species.  
4.	Claims 1-9, 11-12 and 14 are under examination.  

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 2/28/2020 (four IDS) have been considered by the examiner.

Claim Objections
6.	Claims 1-9, 11-12 and 14 are objected to because of the following informalities:  
Claim 1 is objected to for the recitation of the term “administering” without specifying a subject.
	Claim 9 recites “HER2/neu” and “c-erb-2”. Both terms refer to same protein receptor. Furthermore, the meaning of the term “ASC” is unclear. The full terminology should be included.	
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 1-4, 6, 11 and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Herold et al. (Ann Hematol, 2000, 79:332-335).
	Herold et al. teaches a method of treating patients having B-cell chronic lymphocytic leukemia, the method comprising pre-medicating the patients with prednisolone 30 min prior to the infusion of the antibody rituximab (a chimeric human-mouse monoclonal antibody) to prevent cytokine release (abstract and page 333). The antibody rituximab induces CDC and ADCC (page 332, column 2, lines 1-3), as such is an immunostimulating antibody. Prednisolone is a synthetic glucocorticoid. Administration by infusion meets the limitation of claim 12 (wherein the selective administration into a defined organ is undertaken via a catheter into the supplying vessel).

9.	Claims 1-4, 6, 11 and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Cohen (US 2003/0170235A1, pub. date: 9/11/2002).
	Cohen teaches a method of treating patients having breast cancer, the method comprising administering to the subject trastuzumab (humanized monoclonal antibody) by infusion, immediately followed by administration of paclitaxel, wherein paclitaxel is given by intravenous administration, all patients receiving paclitaxel are premediated with dexamethasone orally 12hr and 6hr prior to paclitaxel ([0158]). The antibody trastuzumab induces ADCC ([0155]), as such is an immunostimulating antibody. Dexamethasone is a synthetic glucocorticoid. Administration by infusion meets the limitation of claim 12 (wherein the selective administration into a defined organ is undertaken via a catheter into the supplying vessel). 

10.	Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 102(b) as being anticipated by Kufer et al. (WO 99/54440, pub. date: 10/28/1999, IDS filed on 2/28/2020).
	Kufer et al. teaches a method of treating non-Hodgkin lymphoma in the subject comprising administering to the subject a recombinant bispecific single chain antibody comprising a first binding site which binds CD19 antigen and a second binding site which binds CD3 antigen (bscCD19xCD3, pages 2-6, 11, Example 2, 7, and claims), wherein the antibody was administered by infusion (pages 19- 20, Example 7, page 41), the subject was treated with 250mg prednisolone a few hours after the 1st administration of the bscCD19xCD3 antibody to reduce the side effects caused by the antibody treatment (Example 7, page 41). The next day, the patient was treated again with the bscCD19xCD3 antibody (the 2nd administration of bscCD19xCD3, Example 7, page 41).  Prednisolone is a synthetic glucocorticoid. Administration by infusion meets the limitation of claim 12 (wherein the selective administration into a defined organ is undertaken via a catheter into the supplying vessel).

11.	Claims 1-9, 11, 12 and 14 are rejected under 35 U.S.C. 102(e) as being anticipated by Goldenberg et al. (US 7,534,427B2, Date of Patent: 5/19/2009, earliest effective filing date: 12/31/2002).
	Goldenberg et al. teach a method for treating a B-cell related malignancy disease (such as lymphoma) in a human comprising administering to said human a bispecific antibody that binds to both CD74 and CD20, said bispecific antibody comprising either: (i) a conjugated anti-CD74 antibody or antigen-binding fragment thereof and an unconjugated anti-CD20 antibody or antigen binding fragment thereof, or (ii) a conjugated anti-CD20 antibody or antigen-binding fragment thereof and an unconjugated anti-CD74 antibody or antigen-binding fragment thereof (see claims 1 and 4), wherein said conjugated antibody or antigen-binding fragment thereof is conjugated to a drug including prednisone, and dexamethasone (see claim 14).  Because the prednisone is conjugated to the antibody, it is administered simultaneously as the antibody. Goldenberg et al. disclose that the antibody may be administered intravenously (see column 19, line 6).  Goldenberg et al. teach that other bispecific antibodies that target CD3 and B-cell-tumor associated antigen can also be used (see column 7, lines 56-67).  The antibodies may be monoclonal, chimeric, or humanized (see column 4, lines 4-26, and column 8, line 56).  The bispecific antibody is trifunctional (binds two antigens and Fc receptor via its Fc portion). Dexamethasone and prednisone are synthetic glucocorticoid
While the prior art does not teach the limitation “reducing the non-specific release of a cytokine associated with cancer”, because the prior art method uses the same agents (a trifunctional bispecific antibody and prednisone/or dexamethasone), it would necessarily perform the same function. 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the bispecific antibody of the prior art is not the same as the recited antibody.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed markers are different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-9, 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,709,421. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-15 of U.S. Patent No. 8,709,4211 disclose a method for reducing the non-specific release of a cytokine in a subject which is associated with a treatment of a cancer or tumor with an antibody comprising administering to the subject at least one glucocorticoid immediately before or immediately after administering at least one trifunctional, bispecific immunostimulating antibody directed against a tumor antigen and a CD marker, which glucocorticoid reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor, wherein the CD marker is CD3, the tumor antigen is CD19, the glucocorticoid is dexamethasone, the cancer is lymphoma, the antibody and/or the glucocorticoid is/are administered intravenously.

14.	Claims 1-9, 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,071,158. Although the claims at issue are not identical, they are not patentably distinct from each other.
 Claims 1-20 of U.S. Patent No. 10,071,158 disclose a method for reducing the non-specific release of at least one cytokine in a subject, which is associated with a treatment of a cancer with at least one bispecific immunostimulating antibody, comprising: administering an effective amount of at least one glucocorticoid to the subject by way of premedication on the same day and prior in time relative to the administration to the subject of the at least one bispecific immunostimulating antibody directed against a tumor antigen and a CD marker such that said effective amount of said at least one glucocorticoid reduces cytokine release caused by the administration of the least one bispecific immunostimulating antibody, wherein the at least one glucocorticoid comprises dexamethasone, the tumor antigen is CD19, and the CD marker is CD3, wherein the cancer is lymphoma, the at least one glucocorticoid is administered intravenously, intra-arterially or subcutaneously, the at least one glucocorticoid comprises dexamethasone and at least one of prednisone, prednisolone, methylprednisolone, triamcinolone, betamethasone, cortisone acetate, prednylidene, deflazacort, cloprednol, fluocortolone and budenoside, wherein the at least one bispecific immunostimulating antibody and the at least one glucocorticoid are administered intravenously, intraperitoneally, intramuscularly, intradermally, intratumourally, or selectively into a defined organ.

15.	Claims 1-9, 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,576,149. Although the claims at issue are not identical, they are not patentably distinct from each other.
 Claims 1-20 of U.S. Patent No. 10,576,149 disclose a method of using a bispecific antibody for treating lymphoma in a subject, comprising: administering dexamethasone to the subject on the same day as and prior in time to beginning administration of the bispecific antibody, wherein the bispecific antibody is directed against tumor antigen CD19 and T-cell marker CD3, a method for administering a bispecific antibody to a subject having lymphoma and in need thereof, the method comprising: administering to the subject, on the same day as and prior in time to beginning administration of the bispecific antibody, an amount of dexamethasone effective to reduce a side effect associated with administering the bispecific antibody to the subject, wherein the bispecific antibody is directed against tumor antigen CD19 and T-cell marker CD3, wherein administering the bispecific antibody to the subject is by intravenous administration, wherein the side effect comprises a non-specific release of cytokines.

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643